DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication Number 2021/0320514 to Polasa et al. (“Polasa”).

In reference to Claim 1, Polasa discloses an operation method of a multi-port power supply device (See Figure 3), wherein the multi-port power supply device comprises a plurality of USB ports (See Figure 3 Numbers 304 and 306), a power converter (See Figure 3 Number 302), a power switch (See Figure 3 Number 310-2), a current detection circuit (See Figure 3 Number 322 and Figure 4 Number 404), a voltage detection circuit (See Figure 4 Number 406), and a control circuit (See Figure 3 Number 308 and Figure 4 Number 408, 410, and 412), the USB ports comprise a first USB port (See Figure 3 Number 306), the power converter is adapted to supply power to the first USB port via a current path (See Figure 3 ‘VBUS-A’ and ‘GND-A’), and the power switch is disposed in the current path (See Figure 3), the operation method comprising: detecting, by the current detection circuit, an actual current of the current path (See Figure 4 Number 404); detecting, by the voltage detection circuit, an actual voltage of the current path between the power switch and the first USB port (See Figure 4 Number 406); determining, by the control circuit, whether the first USB port is electrically connected to a USB device according to the actual voltage (See Figure 4 Number 406); when the control circuit determines that the first USB port is not electrically connected to the USB device, turning off the power switch by the control circuit (See Figure 4 Number 408); and when the control circuit determines that the first USB port is electrically connected to the USB device, after a part of an agreement power of at least one other USB port among the USB ports is dynamically transferred to the first USB port, determining, by the control circuit, whether to turn on the power switch according to the actual current (contingent limitation which need not be disclosed by the prior art).  It is additionally noted that, due to the direct correlation (Ohm’s Law) between voltage and current, a measurement of the voltage of the current path is necessarily a measurement of the current of the current path, and vice versa.


In reference to Claim 10, Polasa discloses the limitations as applied to Claim 9 above.  Polasa further discloses that when the actual current is less than a threshold, turning off the power switch by the control circuit, and supplying power, by the power converter to the first USB port via a body diode of the power switch (See Figure 4 Number 410 and Paragraph 116 [the body diode is an intrinsic part of any MOSFET switch, and when the switch is turned off, some power will necessarily flow from the power converter to the port via the body diode]), and when the actual current is greater than the threshold, the control circuit turns on the power switch, so that the power converter supplies power to the first USB port via the power switch (See Paragraphs 28 and 85).

In reference to Claim 12, Polasa discloses the limitations as applied to Claim 9 above.  Polasa further discloses a power regulating circuit coupled to the control circuit, wherein when the control circuit determines that the first USB port is electrically connected to the USB device, the control circuit notifies the power regulating circuit to dynamically transfer a part of the agreement power of the at least one other USB port of the multi- port power supply device to the first USB port (contingent limitation which need not be disclosed by the prior art).


In reference to Claim 13, Bhattacharjee and Polasa disclose the limitations as applied to Claim 12 above.  Bhattacharjee, as modified by Polasa, further discloses that the control circuit notifies the power regulating circuit of the actual voltage and the actual current, and the power regulating circuit dynamically transfers a power difference between a first power of the first USB port at a first time and a second power of the first USB port at a second time to the at least one other USB port (contingent limitation, due to dependency upon Claim 4, which need not be disclosed by the prior art).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2021/0208654 to Bhattacharjee et al. (“Bhattacharjee”) and Polasa.

In reference to Claim 1, Bhattacharjee discloses a multi-port power supply device (See Figure 1) comprising: a plurality of USB ports (See Figure 1 Numbers 102 and 104 and Paragraph 34) comprising a first USB port (See Figure 1 Number 104 and Paragraph 34); a power converter configured to supply power to the first USB port (See Figure 1 Number 109) via a current path (See Figure 1 Number 132); a power switch disposed in the current path (See Figure 1 Number 124); and a control circuit configured to control the power switch (See Figure 1 Number 114), wherein the control circuit determines whether the first USB port is electrically connected to a USB device (See Paragraphs 32, 35, and 37), wherein when the control circuit determines that the first USB port is not electrically connected to the USB device, the control circuit turns off the power switch (See Paragraph 33), and when the control circuit determines that the first USB port is electrically connected to the USB device, after a part of an agreement power of at least one other USB port among the USB ports is dynamically transferred to the first USB port (See Figure 1 Number 102 and Paragraphs 55-57), the control circuit determines whether to turn on the power switch (See Paragraph 33).  However, Bhattacharjee does not explicitly disclose a current detection circuit disposed in the current path and configured to detect an actual current of the current path; a voltage detection circuit configured to detect an actual voltage of the current path between the power switch and the first USB port; wherein the control circuit determines whether the first USB port is electrically connected to a USB device according to the actual voltage; and the control circuit determines whether to turn on the power switch according to the actual current.  Polasa discloses multi-port power supply device (See Figure 3) comprising: a plurality of USB ports (See Figure 3 Numbers 304 and 306) comprising a first USB port (See Figure 3 Number 306); a power converter configured to supply power to the first USB port (See Figure 3 Number 302) via a current path (See Figure 3 ‘VBUS-A’ and ‘GND-A’); a power switch disposed in the current path (See Figure 3 Number 310-2); a current detection circuit disposed in the current path and configured to detect an actual current of the current path (See Figure 3 Number 322 and Figure 4 Number 404); a voltage detection circuit configured to detect an actual voltage of the current path between the power switch and the first USB port (See Figure 4 Number 406); and a control circuit configured to control the power switch (See Figure 3 Number 308 and Figure 4 Number 408, 410, and 412), wherein the control circuit determines whether the first USB port is electrically connected to a USB device according to the actual voltage (See Figure 4 Number 406), wherein when the control circuit determines that the first USB port is not electrically connected to the USB device, the control circuit turns off the power switch (See Figure 4 Number 408), and when the control circuit determines that the first USB port is electrically connected to the USB device, the control circuit determines whether to turn on the power switch according to the actual current (See Paragraphs 28 and 85).  It is additionally noted that, due to the direct correlation (Ohm’s Law) between voltage and current, a measurement of the voltage of the current path is necessarily a measurement of the current of the current path, and vice versa.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bhattacharjee using the device detection and power switch control via current and voltage detection of Polasa, resulting in the invention of Claim 1, because Bhattacharjee is silent as to how the connection and disconnection of the devices are detected, and as to how the switch is controlled, and the simple substitution of the device detection and power switch control via current and voltage detection of Polasa as the device detection and power switch control of Bhattacharjee would have yielded the predictable result of providing a reliable and accurate detection mechanism of whether devices are connected or disconnected, particularly when using a Type-A port (See Paragraph 6 of Polasa and Paragraphs 34 and 89of Bhattacharjee).

In reference to Claim 2, Bhattacharjee and Polasa disclose the limitations as applied to Claim 1 above.  Polasa further discloses that when the actual current is less than a threshold, the control circuit turns off the power switch, and the power converter supplies power to the first USB port via a body diode of the power switch (See Figure 4 Number 410 and Paragraph 116 [the body diode is an intrinsic part of any MOSFET switch, and when the switch is turned off, some power will necessarily flow from the power converter to the port via the body diode]), and when the actual current is greater than the threshold, the control circuit turns on the power switch, so that the power converter supplies power to the first USB port via the power switch (See Paragraphs 28 and 85).

In reference to Claim 4, Bhattacharjee and Polasa disclose the limitations as applied to Claim 1 above.  Bhattacharjee further discloses a power regulating circuit coupled to the control circuit, wherein when the control circuit determines that the first USB port is electrically connected to the USB device, the control circuit notifies the power regulating circuit to dynamically transfer a part of the agreement power of the at least one other USB port of the multi- port power supply device to the first USB port (See Paragraphs 55-57).


In reference to Claim 5, Bhattacharjee and Polasa disclose the limitations as applied to Claim 4 above.  Bhattacharjee, as modified by Polasa, further discloses that the control circuit notifies the power regulating circuit of the actual voltage and the actual current, and the power regulating circuit dynamically transfers a power difference between a first power of the first USB port at a first time and a second power of the first USB port at a second time to the at least one other USB port (See Paragraphs 55-57).

In reference to Claim 6, Bhattacharjee and Polasa disclose the limitations as applied to Claim 1 above.  Bhattacharjee further discloses that the power converter comprises a DC to DC converter (See Figure 1 Number 109).

Claim 9 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee and Polasa as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2009/0200982 to Hurtz et al. (“Hurtz”).

In reference to Claim 3, Bhattacharjee and Polasa disclose the limitations as applied to Claim 1 above.  Bhattacharjee and Polasa when the control circuit determines that the first USB port is not electrically connected to the USB device, the control circuit disables the power converter, and when the control circuit determines that the first USB port is electrically connected to the USB device, the control circuit enables the power converter.  Hurtz discloses that when a control circuit (See Figure 2 Number 34) determines that a first USB port (See Figure 2 Number 42) is not electrically connected to a USB device (See Figure 2 Number 3 and Paragraph 26), the control circuit disables a power converter (See Figure 2 Number 32), and when the control circuit determines that the first USB port is electrically connected to the USB device, the control circuit enables the power converter (See Paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bhattacharjee and Polasa using the enabling and disabling of the power converter based on USB device connection status of Hurtz, resulting in the invention of Claim 3, in order to yield the predictable result of reducing the amount of energy required from the power supply by disabling a power consuming converter when not needed (See Paragraph 26 of Hurtz)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee and Polasa as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2004/0181697 to Chen et al. (“Chen”).

In reference to Claim 7, Bhattacharjee and Polasa disclose the limitations as applied to Claim 1 above.  Bhattacharjee and Polasa are silent as to how the voltage detection circuit is implemented, and do not explicitly disclose that the voltage detection circuit comprises: a resistor having a first terminal coupled to the current path to receive the actual voltage; a current source coupled to a second terminal of the resistor to provide a reference current, wherein the current source is coupled to a reference voltage; and a voltage comparator having a first input terminal and a second input terminal respectively coupled to the first terminal and the second terminal of the resistor, wherein an output 25 terminal of the voltage comparator outputs a voltage comparison result.  Chen discloses a circuit for detecting a voltage difference across a sense resistor and outputting a control signal based on the detection, comprising: a resistor having a first terminal coupled to the current path (See Figure 4 Number 406) to receive the actual voltage (See Figure 4 Number 408 [voltage applied to load across current path]); a current source coupled to a second terminal of the resistor to provide a reference current (See Figure 4 Number 402), wherein the current source is coupled to a reference voltage (See Figure 4 ground coupled to Number 402); and a voltage comparator having a first input terminal and a second input terminal respectively coupled to the first terminal and the second terminal of the resistor (See Figure 4 Numbers 404, 410, 412, 418, and 420), wherein an output terminal of the voltage comparator outputs a voltage comparison result (See Figure 4 and Paragraph 21). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bhattacharjee and Polasa using the voltage comparator using a sense resistor of Chen, resulting in the invention of Claim 7, because Bhattacharjee and Polasa are silent as to how the voltage comparator is constructed, and the simple substitution of the voltage comparator using a sense resistor of Chen as the voltage comparator of Bhattacharjee and Polasa would have yielded the predictable result of monitoring whether there is a change in the voltage supplied to the load across the current path (See Paragraphs 20-21 of Chen).

In reference to Claim 8, Bhattacharjee, Polasa, and Chen disclose the limitations as applied to Claim 7 above.  Chen further discloses that the voltage comparator comprises a Schmitt trigger (See Figure 4 Number 420 and Paragraph 21).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 29 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 4 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186